Citation Nr: 1125035	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  07-28 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disability. 

2.  Entitlement to service connection for a lung disability-to include chronic obstructive pulmonary disease, emphysema, fibrosis, and bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1954 to August 1956.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for a psychiatric disability on the basis that new and material evidence had not been received; and denied service connection for a lung disability.  The Veteran timely appealed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a lung disability-to include chronic obstructive pulmonary disease, emphysema, fibrosis, and bronchial asthma, is addressed in the REMAND portion of the decision below; and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 1970, the RO denied service connection for a psychiatric disability.  The Veteran did not appeal within one year of being notified of this decision.  

2.  Evidence associated with the claims file since the July 1970 denial, when considered by itself or in connection with evidence previously assembled, does not create a reasonable possibility of substantiating a claim for service connection for a psychiatric disability. 



CONCLUSIONS OF LAW

1.  The RO's July 1970 decision denying service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  The evidence received since the RO's July 1970 denial is not new and material, and the claim for service connection for a psychiatric disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through an August 2006 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the August 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VCAA notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The August 2006 letter notified the Veteran that his previous claim for service connection for a psychiatric disability had been denied in July 1970.  The RO advised the Veteran of the evidence needed to establish each element for service connection.  The RO advised the Veteran of the reason for the previous denial and that once a claim had been finally disallowed, new and material evidence was required for reopening, and also told him what constituted new evidence and what constituted material evidence.  This letter satisfied the notice requirements of Kent.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records.  The Veteran is not entitled to an examination prior to submission of new and material evidence. The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Petition to Reopen Claim for Service Connection
for a Psychiatric Disability

Records reflect that the RO originally denied service connection for a psychiatric disability in July 1970, on the basis that there was neither evidence nor complaints of psychiatric disability in service or within the first post-service.  In fact, pension benefits were established at that time.

The evidence of record at the time of the last denial of the claim in July 1970 included the Veteran's DD Forms 214, his service treatment records, a June 1970 VA examination report, and VA treatment records.

Service treatment records do not reflect any findings or complaints of nervousness.  There was no evidence of psychiatric disability.

The June 1970 VA examination report includes findings of a nervous condition, and that the Veteran appeared depressed.  Chronic and severe schizophrenia, simple type, was diagnosed.

Based on this evidence, the RO concluded that there was no evidence of psychiatric disability in service or within the first post-service year.

The present claim was initiated by the Veteran in May 2006.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
Evidence added to the record since July 1970 includes October 1972 and February 2002 VA examination reports, VA treatment records, private treatment records, and statements by the Veteran.  

The October 1972 examiner indicated that the Veteran was last evaluated in May 1970 and diagnosed with schizophrenic reaction, and that his current condition remained essentially the same.  

The report of the February 2002 VA examination reveals that the Veteran was previously seen during the 1980's for a short period of time at the Family Mental Health Clinic; and that he never followed psychiatric treatment and was not receiving any at present.  The Veteran described himself as anxious.  The diagnosis was anxiety disorder, not otherwise specified.

Neither VA treatment records nor private treatment records show a relationship between the Veteran's current psychiatric disability and his active service.

In October 2006, the Veteran indicated that he had no other information or evidence to substantiate his claim.

Here, the Veteran has offered statements and contentions in which he argued that his psychiatric disability had its onset in service.  He is not shown to be competent to establish a diagnosis, or to specify the diagnostic criteria of schizophrenia, or to relate current psychiatric disability to service.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He does not meet any of the three exceptions for competent lay evidence as listed under Jandreau. 

Although the newly submitted evidence is new in that it was not previously of record, none of the evidence relates to the basis of the prior denial-i.e., the newly submitted evidence does not reveal or allege in-service manifestations of nervousness or psychiatric disability.  Also what is missing to award service connection is evidence that links current psychiatric disability to an in-service incident.  Hence, the evidence is not material for purposes of reopening the claim.

As noted above, the Veteran is not shown to have the medical expertise to determine the etiology of schizophrenia.  His claim that he has a current psychiatric disability as a result of active service is not competent evidence.  Moreover, there is no showing of a diagnosis of psychiatric disability during the Veteran's active service or for many years thereafter.  His general statements to the effect that current schizophrenia is related to service are cumulative to statements made previously and not new and material.  

Absent competent evidence of an in-service incident and of a nexus between currently shown psychiatric disability and service, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for a psychiatric disability is not reopened.



ORDER

New and material evidence has not been received; the claim for service connection for a psychiatric disability is not reopened.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran has reported the initial onset of lung disability in service.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Service records show treatment for broncho-pneumonia in October 1955, and treatment for acute bronchitis in February 1956.  The Veteran underwent tonsillectomy in March 1956, which was considered remedial in nature due to findings of enlarged tonsils at service entry.

The post-service records include the report of a February 2002 VA examination, in which the Veteran reported suffering from bronchial asthma, and reported a history of cigarette smoking at a rate of half a pack per day for several years.  Chronic obstructive pulmonary disease was diagnosed.

Under these circumstances, the Board finds that an examination is needed to obtain an informed medical opinion as to the likely etiology of the Veteran's current lung disability, to include whether the initial onset occurred during active service or if the disease is otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of lung disability and the likely etiology of the disease or injury. The claims file must be made available to the examiner for review.  The examiner is requested to determine:

For each lung disability identified, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it had its clinical onset in service, or is otherwise related to active duty-specifically to include episodes of broncho-pneumonia in October 1955, acute bronchitis in February 1956, and tonsillectomy in March 1956, as noted in service treatment records; or other incident of service.  

The examiner should reconcile any opinion with the service treatment records and separation examination report, the February 2002 VA examination report, and the Veteran's reported history of cigarette smoking.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


